Opinion by
White, P. J.
§ 243. Stock; killing of by railroad; verdict and judgment against evidence; case stated. Appellee recovered judgment against appellant for damages for killing certain stock at different times by means of its trains. Among the stock alleged to have been killed were a mare, a cow and a calf, of the aggregate value of $100. It was alleged that the calf died from starvation by reason of the loss of the cow, its mother. The mare and cow were killed by appellant’s train at a public road crossing. Appellant’s track was fenced up to the road on both sides, and proper stock-guards were placed at the point where its track crossed the road. It was not shown that the killing of the mare and cow resulted from any negligence on the part of appellant’s servants or employees. Held: The verdict and judgment are not supported by, but are contrary to, the evidence, as to the mare, cow and calf. Appellant’s track being fenced, and there being no proof of negligence, no cause of action for killing these animals was shown.
Reversed and remanded.